Citation Nr: 1527803	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 50 percent prior to July 19, 2010, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for PTSD and assigned an initial 30 percent rating effective from June 15, 2005.  During the pendency of the appeal the rating has been increased to 50 percent prior to July 19, 2010, and 100 percent from that date. 

In February 2014 the Board issued a decision that granted a rating of 100 percent effective from July 19, 2010, but denied a rating higher than 50 percent prior to that date.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2014 the Court granted a Joint Motion to vacate that part of the Board's decision which denied a rating higher than 50 percent prior to July 19, 2010, and to return the case to the Board for further consideration.

The Board's action in February 2014 also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ).  That issue has not yet been returned to the Board for further appellate action and will not be discussed below. 

In January 2015 the Veteran's representative submitted additional evidence to the Board along with a waiver of AOJ jurisdiction.  See 38 C.F.R. § 20.800 (2014).


FINDING OF FACT

From June 15, 2005, to July 19, 2010, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity, but not in most areas. 



CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent prior to July 19, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing her claim.  The file contains treatment records relating to the severity of the Veteran's PTSD during the period June 2005 to July 2010; the Veteran has not identified any outstanding medical records pertaining to the period under review that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  Remand for medical examination or for current medical records is not warranted because the Veteran's current symptoms are not in contention.  The Veteran has been notified of her entitlement to a hearing before the Board in support of her appeal but she has declined such a hearing.   

The most recent Joint Motion in October 2014, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its February 2014 decision such defects would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty   in social, occupational, or school functioning (e.g., few friends, conflicts with   peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Evidence and Analysis

The period under review begins June 15, 2005, the date service connection became effective.

A VA outpatient treatment note  by a clinical social worker (CSW) and dated on June 24, 2005, states the Veteran was working on issues including her mother's illness and her current marital relationship.  The Veteran affirmed that she was happier than she had been previously.  The record reflects current diagnosis of PTSD and depressive disorder not otherwise specified (NOD) and current GAF of 45.  The same CSW continued GAF of 45 in July 2005 and assigned a GAF of 41 in November 200 and January 2006, noting the Veteran's current stresses.

From April 3, 2006, to June 1, 2006, the Veteran received 100 percent compensation due to inpatient treatment for PTSD (7-week residential PTSD program that consisted primarily of group counseling).  During the admission process she reported that after the military she had worked at odd jobs but stated she was too paranoid of being raped again to maintain a steady job.  When treatment began on April 3 her GAF was 49, assigned by a psychologist, but the following day (April 4) another clinical psychologist assigned a GAF of 60.  Her GAF was 44 on April 13, 46 on April 27 and May 11, and 60 on May 15.  The discharge summary on May 22 states the Veteran had no current psychiatric diagnosis, and assigned a GAF of 60 at discharge.     

On June 12, 2006, the Veteran's attending VA CSW noted the Veteran had received some benefit from her recent inpatient treatment but returned to the previous GAF of 41. On the same day, the Veteran's attending VA psychiatrist entered a GAF of 60.  Mental status evaluation (MSE) reflected fair grooming and hygiene; no signs of psychomotor agitation; speech rather vague and superficial; affect and mood somewhat anxious; denies SI or HI; alert and oriented times three; and, no overt psychosis.  

In August 2006 the Veteran reported to her attending VA psychiatrist that she was feeling somewhat anxious, and she reported having flashbacks.  MSE noted the Veteran to be alert and oriented times three.  Grooming and hygiene were appropriate.  There was no overt psychosis and no SI or HI.  The psychiatrist assigned a current GAF of 60.

In October 2006 the Veteran's attending VA CSW stated the Veteran appeared to have significant positive change in her in-patient experience and appeared to be calmer and more assertive.  However, there was still significant therapeutic focus to be done on her sexual trauma.  The CSW continued his previous GAF of 41.

The Veteran had a VA compensation and pension (C&P) examination in October 2006 in which she endorsed social isolation, marked discomfort and anxiety in public places, heightened vigilance and an abiding sense of being at risk.  She reported she would not go out in public alone and stated that her recent marriage (her second) was stressed by her difficulty with physical and emotional intimacy.  She also reported recurrent, intrusive memories of her in-service sexual trauma that occurred daily and caused her to be on edge and irritable.  However, she denied significant sleep pattern disturbance and reported getting eight hours of restful sleep each night.  She stated she was fully independent in all activities of daily living (ADLs) but denied having any hobbies or enjoyable pastimes, stating that she was interested in nothing.  She was unable to provide a comprehensive work history but stated that after service she worked at five or six jobs, none of which lasted more than a few months, and that she had last worked in 1986.  MSE showed the Veteran to be alert and fully oriented.  Her speech was fluent, goal-directed and responsive to questions but not spontaneous.  Her mood was bland and her affect was flat.  The content of her verbalizations revealed logical thought processes, intact critical judgment but limited insight.  Memory was grossly intact although recollection of remote information was characterized by multiple lacunae.  The Veteran was not thought-disordered or delusional and she denied auditory of visual hallucinations; she also denied homicidal ideation (HI) or suicidal ideation (SI).  The examiner diagnosed chronic PTSD and assigned a current GAF of 60.  The examiner, a psychologist, stated that the Veteran's symptoms were mild-to-moderate, with moderate impairment socially, maritally and occupationally.

In February 2007 the Veteran presented to the attending VA psychiatrist complaining of nightmares regarding the in-service sexual trauma.  She also reported having no love life with her husband because she did not feel like having sex.  MSE showed appropriate grooming and hygiene and no signs of psychomotor agitation or inhibition.  Speech was relevant; affect was blunted; mood was somewhat sad and anxious but able to smile.  There was no SI or HI. The Veteran was alert and oriented times three with no overt psychosis.  The psychiatrist continued his previous GAF of 60.

In March 2007 the VA attending MSW continued his previous GAF of 41.  MSE was not recorded, although the Veteran verbalized her family relationships, experiences in group therapy and her PTSD-related nightmares and trouble sleeping.  

In June 2007 the Veteran had an in-depth interview with her attending VA CSW, including administration of the Beck Depression Inventory (BDI), Beck Anxiety Inventory (BAI) and Social Phobia Inventory.  MSE showed the Veteran to be alert and oriented times three; grooming was appropriate and speech was normal in rate and rhythm.  Language was intact.  Mood was depressed when she was around her mother [the Board notes at this point that the Veteran's mother died in August 2005] and affect was congruent with mood.  There was no unusual thought content, no illusions or delusions and no SI or violent ideation.  Insight was limited.  Judgement was impulsive and remote memory was impaired.  Sleep was disturbed.  The CSW assigned a current GAF of 37 and stated that the Veteran demonstrated functional impairment above the 70 percent rating, including impairment across settings (work, family relationships, social judgment, thinking and mood) with significant symptoms of mood and cognition.  The CSW also stated the Veteran had experienced difficulty in an employment setting and was unable to be intimate with her husband, which caused stress and strain on her marriage.  The Veteran also had depression that affected her ability to function effectively.     

Treatment notes from the Veteran's VA attending CSW note GAF of 41 in July 2007.  The Veteran's attending psychiatrist assigned a GAF of 60 in September 2007, but the CSW returned to GAF of 41 in October 2007 and December 2007.  These entries do not provide MSE.    

Also in December 2007 (five days after the CSW entry noted above) the Veteran's attending psychiatrist noted the Veteran's complaint of sleeping all the time and feeling depressed.  The Veteran endorsed occasional crying spells and flashbacks but denied SI or HI.  MSE showed fair grooming and hygiene.  There were mild signs of psychomotor inhibition.  Eye contact was fair; speech was vague and superficial.  Affect was blunted and mood was anxious.  The Veteran was alert and oriented times three and not overtly psychotic.  The attending a psychiatrist assigned a GAF of 60.  

In March 2008 the Veteran's attending psychiatrist noted the Veteran reported feeling "miserable" and complaining of bad dreams.  MSE showed grooming and hygiene adequate, speech coherent and relevant and no flight of ideas or loosening of associations.  Affect and mood were anxious.   The Veteran was alert and oriented times three, with no SI or HI.  However, she was preoccupied with flashbacks.  The attending psychiatrist assigned current GAF of 60.  

The Veteran's attending CSW assigned a GAF of 41 in April 2008, May 2008 and July 2008.  These entries do not provide MSE.  
   
In June 2008 the Veteran reported to her attending VA psychiatrist that she was sleeping too much but was otherwise okay.  She also reported occasional flashbacks.  MSE showed the Veteran to have appropriate grooming and hygiene.  There was sign of psychomotor inhibition.  Speech was vague and superficial but relevant.  Affect was blunted; mood was less depressed and anxious.  The Veteran denied any SI or HI.  She was alert and oriented times three, with no overt psychoses.  The psychiatrist continued his previous GAF of 60.
 
In October 2008 the Veteran reported to her attending VA psychiatrist that she was doing "okay" and sleeping well.  MSE showed her to have fair grooming and hygiene; she was able to smile.  She was alert and oriented times three with no overt psychosis, SI or HI.  The psychiatrist continued his previous GAF of 60.

In January 2009 the Veteran reported to her attending VA psychiatrist that her sleep was somewhat disturbed and that she was having flashbacks.  She denied SI or HI.  MSE showed the Veteran to have fair grooming and hygiene.  Speech was rather superficial but not loose, and mildly tangential at times. Affect was somewhat blunted; mood was anxious but she was able to smile. The Veteran was alert and oriented times three.  The Veteran felt that people were out to "get her" and reported flashbacks but denied voices.  The psychiatrist continued his previous GAF of 60.

The Veteran was interviewed in June 2009 by a new attending VA psychiatrist.  She reported feeling "pretty good" but stated she wanted to isolate herself; she no longer wanted to perform volunteer work because she felt people were criticizing her for smoking.  She denied auditory hallucinations but felt people were following her.  She also endorsed nightmares even with medication but denied recent nightmares.  MSE noted the Veteran to have good hygiene.  There was no psychomotor retardation or agitation.  The Veteran was mildly distressed and during the session she verbalized fearfulness.  The Veteran was alert and oriented times four, facial expression was bland.  Speech was normal; affect was depressed and mood was congruent with affect.  Thought process was concrete; thought content showed paranoia and preoccupation with her fears.  There were no auditory or visual hallucinations and no SI or HI.  Reality testing was intact; attention/concentration, memory function and judgment were adequate.  Insight was partial.  The psychiatrist did not provide a GAF but did provide an assessment of symptomatic with paranoia and depression and history of auditory hallucinations.  

In July 2009 the Veteran described to her VA CSW that she had recently been walking around in the house with a rifle because she was afraid of her daughter's boyfriend.  However, she ceased doing so after the daughter broke up with the man.
The Veteran was interviewed in July 2009 by her VA attending psychiatrist.  She stated she was "pretty good" but had slept a total of 2 hours in the past 2 weeks.  She reported having a panic attack after witnessing some violence toward her family.  She endorsed nightly flashbacks and nightmares, although she did not have these when she took her medication.  MSE showed the Veteran to have good hygiene and no psychomotor retardation or agitation.  She was presently in no distress.  Facial expression was pleasant but anxious; speech was normal in rate, tone, volume and productivity.  Affect was anxious and mood was congruent with affect.  Thought process was sequential, logical and coherent; thought content showed no paranoia, delusions or preoccupations.  There were no auditory or visual hallucinations and no SI or HI.  Reality testing was intact and the Veteran was alert and oriented times four.  Attention/concentration, memory and judgment were adequate; insight was partial.   The psychiatrist provided an impression of active symptoms of PTSD; she did not assign a GAF.

The Veteran was interviewed in September 2009 by her VA attending psychiatrist.  She complained that her current medications made her sleepy; she denied depression but complained her daughter was dating a person of whom she disapproved.   She stated she still had flashbacks and nightmares even with medication, but less frequently.   She denied daytime anxiety.  MSE showed the Veteran to have good hygiene and no psychomotor retardation or agitation.  She was presently in no distress.  Facial expression was euthymic; speech was normal in rate, tone, volume and productivity.  Affect was euthymic and mood was congruent with affect.  Thought process was sequential, logical and coherent; thought content showed no paranoia, delusions or preoccupations.  There were no auditory or visual hallucinations and no SI or HI.  Reality testing was intact and the Veteran was alert and oriented times four.  Attention/concentration, memory and judgment were adequate; insight was partial.   The psychiatrist provided an impression of less anxiety and less frequent nightmares and flashbacks but daytime somnolence.  The psychiatrist did not assign a GAF.

Also in September 2009 the Veteran described to her attending VA CSW that she was generally doing OK with her husband despite his ongoing drinking problem.  She stated she enjoyed going to church and meeting people even though some of her family objected to that church, and she reported having recently had a positive visit with her sister-in-law.  In December 2009 she reported to the CSW that she was "fine" when she was around her church people and she stated that she now smiled a lot; her husband's drinking continued to be a problem.  

In February 2010 the Veteran reported to the VA CSW that when church meetings were cancelled she had heightened PTSD symptoms (isolated herself, hid in the bathroom, played with computer, did not clean  house, ignored her husband, got depressed, distanced herself from people and from purposeful activity).  She stated that during such periods she re-engaged when the pastor visited her house but then relapsed.  She describes problems with her husband binge-drinking and running up large debts, resulting in bankruptcy proceedings.  The Veteran reported that she worked once each week in a charity food kitchen, of which she was in charge.

On July 9, 2010, the Veteran reported to the VA CSW that she had withdrawn from her church after an argument about how money was being counted; she now wanted to stay away from people and filled her time being on the computer.  She also verbalized problems related to her husband's drinking and family strife between her daughter and her niece.
 
The Veteran had a VA C&P examination on July 19, 2010, that is the basis for award of a 100 percent evaluation from that date.  

In July 2013 a study was performed by Palmer Vocational Consulting Services LLC to determine whether the Veteran's combined service-connected disabilities (PTSD and scars on the breast) as likely as not prevented the Veteran from following a substantially gainful occupation, and, if so, when such unemployability began.  The reviewer, a certified rehabilitation counselor, reviewed the claims file and interviewed the Veteran by telephone.  The examiner stated an opinion that even disregarding the Veteran's nonservice-connected conditions (hearing loss, tinnitus and multiple sclerosis) it is at least as likely as not that the Veteran's PTSD and burn scars on the breast had caused her to be unemployable since at least 1986 and potentially back to the date of the in-service rape, all jobs since then having been either short-term and unsuccessful or more in the nature of volunteering.

Finally, the Veteran submitted an affidavit in January 2015 attesting as follows:  (1) Since the incident that caused her service-connected PTSD her psychological symptoms have kept her from maintaining employment or even doing normal activities of daily living; (2) Because of her service-connected PTSD she does not like anyone behind her, even when driving or in the grocery store; when someone is behind her she becomes very nervous and anxious; (3) She has had severe symptoms ever since her discharge from service, which had not worsened in recent years but had been constant since service; (4) Her relationships with others started to deteriorate when she got out of service, and those relationships have only become worse over the years; she gets upset easily even with her husband and her daughter;  (5) Due to the service-connected PTSD she does not like to go anywhere; she just stays home because she does not like to be around others and gets suspicious of other people; (6) Because she does not like to be around others and gets suspicious of others it is very difficult for her to work because she does not trust other people and also causes her to not have the motivation or energy to work.  She cannot concentrate on even the simplest of tasks; (7) The service-connected PTSD has impacted her ability to obtain and maintain any type of employment, both physical and sedentary, because of her distrust of others and her inability to focus and concentrate; (8) She has only had a couple of part-time jobs since discharge from service but could not hold even those jobs; (9) These PTSD symptoms have been ongoing since she was discharged from service and have affected her life every day since 1979 when the incident took place.  
  
The Board finds the Veteran's disability picture prior to July 9. 2010, more closely approximated the disability picture associated with the currently-assigned 50 percent rating.  

VA intends the General Rating Formula to provide a regulatory framework for placing Veterans on a disability spectrum based on their objectively observable symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fec. Cir. 2013) (emphasis added).  Accordingly, in evaluating the Veteran's disability the Board will place great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and MSE.

The 70 percent rating is predicated on "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood."  The record is silent in regard to school; the Veteran is shown to have impairment in work, family relations (in terms of her relationship with her husband) and mood, but MSE generally show no consistent impairment in judgment or thinking.  A significant exception is the June 2007 report by the VA CSW asserting the Veteran had impairment across settings with significant symptoms including cognition, but other clinical records/MSE before and after this report consistently show no significant impairment of thinking.  During the period under review the Veteran was consistently alert and oriented, without significant or consistent impairment in thought process or content (even the VA CSW in June 2007 stated that on current examination there was no unusual thought content, illusions or delusions).  The VA psychiatrist noted paranoia in June 2009 but found no paranoia in July or September 2009.  In regard to judgment, the VA CSW stated in June 2007 that the Veteran had "limited social judgment" but the VA attending psychiatrist subsequently found judgment to be "adequate" on three occasions (June-July-September 2009).  Thus, the Veteran is not shown to have impairment in "most" areas of similar severity, frequency or duration as to approximate the criteria for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117 .

In regard to specific symptoms, the Veteran is shown on MSE to have had symptoms of depressed mood, anxiety, suspiciousness and chronic sleep impairment, but these symptoms are specifically contemplated by the criteria for a 30 percent rating.  MSE also show the Veteran to have had occasionally flattened affect, panic attacks more than once a week, impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, but such symptoms are specifically contemplated by the 50 percent rating.

As regards the symptoms associated with the 70 percent rating, only one - difficulty in adapting to stressful circumstances including work or a worklike setting - is shown or suggested in MSE during the period under review.  The Veteran did not have inability to establish and maintain effective relationships, as demonstrated by her ability to establish effective relationships within the setting of her church.  The other symptoms associated with the 70 percent rating are not shown or suggested by MSE or other clinical evidence of record.

In determining the Veteran's functional impairment the Board has considered all psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The VA examiner in October 2006 stated an opinion that the Veteran's symptoms were mild-to-moderate, with moderate impairment socially, maritally and occupationally.  The VA CSW stated in June 2007 that the Veteran demonstrated functional impairment above the 70 percent rating, but this opinion is inconsistent with subsequent clinical treatment notes by two different psychiatrists that show a significantly higher level of function than that of the VA CSW.

In that regard, the Board has considered the GAF assigned by the VA CSW versus the GAF assigned by other attending professionals.  The VA CSW generally assigned GAF within the range of 35-45 during exactly the same period in which the attending VA psychiatrist consistently assigned a GAF of 60; the VA examining psychologist also assigned a GAF of 60 during the period.  A GAF of 51-60 indicates moderate symptoms or moderate difficulty with social, occupational or school functioning.  See DSM-IV. This GAF is consistent with both the Veteran's symptoms and with the 50 percent rating assigned.  

The Joint Motion tasked the Board to address the October 2006 VA examination report in which the Veteran reported having only worked five or six jobs since her discharge from service and had not had steady employment since 1986.  The Board acknowledges this statement in the examination report, but also notes that the psychologist to whom the statement was made assessed only moderate impairment of function, based on current examination.  The Board does not "reject" the Veteran's statement but finds the opinion of the examiner to be more probative in assessing actual overall functional impairment due to her psychiatric disability.

The Joint Motion also tasked the Board to consider the July 2013 vocational rehabilitation report that found the Veteran to have been unable to obtain and retain substantially gainful employment since at least 1986.  The Board acknowledges that the report is relevant to the issue of entitlement to TDIU, which is currently on remand status.  To the degree that the vocational rehabilitation report applies to the issue of increased rating for PTSD, the counselor recites the symptoms reported by the Veteran to various medical professionals but disregards the clinical observations of those professionals in the form of the MSE and GAFs cited above. The Board accordingly finds the clinical evidence of record to be more probative of the issue on appeal, which is the degree to which the Veteran's psychiatric disability causes overall impairment of occupational and social function. 
 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the clinical evidence above the Board has considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers and examiners.  In that regard, the Joint Motion tasked the Board to assess favorable evidence (lay evidence) indicative of social isolation, obsessional rituals, paranoia and depression that impact the Veteran's ability to function efficiently.

In her Notice of Disagreement the Veteran described obsessively checking her door locks and her car to make sure nobody was hiding in there to attack her, but there is no clinical evidence whatsoever documenting such behavior or suggesting the presence of obsessive rituals to a degree causing functional impairment.  The Veteran has described being "paranoid" but as noted above the only clinical indication of paranoia during the period is a psychiatrist's note in June 2009, and the same psychiatrist found no paranoia in July 2009 or September 2009.  The Veteran describes being continually depressed and "on edge" (anxious) but these symptoms are specifically incorporated into the assigned rating.  The Board concludes that the symptoms subjectively reported by the Veteran, while credible, were not of similar severity, frequency or duration as to approximate the criteria for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117.    

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.      In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In specific regard to the PTSD disability on appeal, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

Based on the evidence and analysis above the Board finds the requirements for an initial rating greater than 50 percent prior to July 19, 2010, for PTSD have not been met.  Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 50 percent prior to July 19, 2010, for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


